Mr. Presiding Justice Barnes delivered the opinion of the court. Abstract of the Decision. 1. Carriers, § 228* — when not liable for death of horse in transit. Proof that the death of a horse in transit was caused either by the viciousness of other horses in the car, owned by the shipper, or its lack of vitality, discharges the carrier from liability, in the absence of negligence on its part. 2. Carriers, § 227* — when not required to unload car to aid fallen horse. The fact that employees of a carrier saw that one of several horses shipped in a car was down and endeavored unsuccessfully to get him up did not require them to unload the car and thus delay the transportation of other cars in the train.